Exhibit 10.4

[EXPRESS SCRIPTS HOLDING COMPANY]

STOCK OPTION GRANT NOTICE

FOR NON-EMPLOYEE DIRECTORS

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of common stock, $0.01 par value per share, of Express Scripts Holding
Company (the “Company”) pursuant to the following terms and conditions:

 

•    Optionee:

     

•    Grant Date:

     

•    Exercise Price Per Share:

   $   

•    Number of Option Shares:

     

•    Term/Expiration Date of Option:

     

•    Type of Option:

   Non-qualified Stock Option         

  •   Vesting Schedule: The shares of common stock granted pursuant to the
Option shall be vested and become exercisable in accordance with the following
vesting schedule:

 

  •   Other Provisions: The Option is granted subject to, and in accordance
with, the terms of the Stock Option Agreement (the “Option Agreement”) attached
hereto as Exhibit A, including Schedule 1 thereto, and the Express Scripts
Holding Company 2016 Long-Term Incentive Plan, as amended from time to time (the
“Plan”).

This Option is granted under, and governed by, the terms and conditions of this
Grant Notice, the Plan and the Option Agreement.

 

EXPRESS SCRIPTS HOLDING COMPANY

By:

Attachments:

Exhibit A—Stock Option Agreement

Exhibit B—Express Scripts Holding Company 2016 Long-Term Incentive Plan



--------------------------------------------------------------------------------

EXHIBIT A

STOCK OPTION AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

Express Scripts Holding Company, a Delaware corporation (“Company”), has granted
you (“Optionee”) an option to purchase shares of common stock of the Company,
$0.01 par value per share (“Common Stock”), pursuant to the terms and conditions
set forth in your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement (“Option Agreement”).

The Option is granted pursuant to the Express Scripts Holding Company 2016
Long-Term Incentive Plan, as amended from time to time (the “Plan”), pursuant to
which options, and other awards, may be granted to Non-Employee Directors of the
Company. Except as otherwise specifically set forth herein, all capitalized
terms utilized herein (including on Schedule 1 hereto) shall have the respective
meanings ascribed to them in the Plan

The details of your Option are as follows:

1. Grant of Option. Pursuant to an action of the Board and or a committee
authorized by the Board, the Company hereby grants to Optionee an option to
purchase shares of Common Stock (the “Option”), subject to the terms and
conditions described herein. The number of shares of Common Stock subject to
your Option and the Exercise Price Per Share are set forth in the Grant Notice.

2. Term, Vesting and Forfeiture.

(a) Term. This Option may be exercised only within the Term set forth in the
Grant Notice, and may be exercised during such Term only in accordance with the
Plan and the terms of this Option Agreement.

(b) Time Vesting. The Option shall vest in one or more installments in
accordance with the Vesting Schedule set forth on the Grant Notice, with the
vesting of each installment subject to the Optionee’s continued service as a
member of the Board through the applicable vesting date, subject to the terms
hereof.

(c) Accelerated Vesting. Any Option, or portion thereof, which has not yet
vested under subparagraph (b) above shall, upon the occurrence of a Change in
Control or the termination of the Optionee’s continued service as a member of
the Board, vest or be forfeited in accordance with the provisions of the Plan,
and the terms of this Agreement (including Schedule 1 hereto).

(d) Forfeiture of Option. If Optionee’s service as a member of the Board
terminates for any reason, Optionee shall forfeit all rights with respect to any
portion of the Option that has not yet vested as of the effective date of the
termination, except to the extent such Award vests upon such termination under
Paragraph 2(c).

3. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its Term in accordance
with the Vesting Schedule set forth in the Grant Notice and the applicable
provisions of the Plan and this Option Agreement.



--------------------------------------------------------------------------------

(b) Method of Exercise. This Option is exercisable pursuant to the procedures
for exercise provided from time to time by the Company and/or by a third-party
vendor selected by the Company. The Option exercise shall require payment of the
aggregate exercise price as to all exercised shares. The method of payment of
the aggregate exercise price shall be in a form approved by the Company in
accordance with Section 7(a)(ii) of the Plan. This Option shall be deemed to be
exercised upon receipt and approval by the Company (or the appropriate third
party) of all required exercise notices, together with full payment of the
exercise price and such additional documents as the Company (or the third-party
vendor) may then require. The Company may cause, or authorize its third-party to
vendor to cause, the vested portion of this Option to automatically be exercised
on the Expiration Date for such Option, to the extent it has not previously been
exercised or forfeited.

4. Incorporation of the Plan by Reference; Conflicting Terms. The Option is
granted under, and expressly subject to, the terms and provisions of the Plan,
which terms and provisions are incorporated herein by reference. Optionee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof. In the event of any conflict between the terms of
the Plan and the terms of this Agreement, the terms and provisions of the Plan
shall govern.

5. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.

6. Stockholder Rights. Optionee shall not have any stockholder rights with
respect to the shares of Common Stock granted pursuant to this Option until
Optionee shall have exercised the Option in accordance with Section 3 hereof.

7. Adjustments Upon Changes in Capitalization or Corporate Acquisitions. Should
any change be made to the Common Stock by reason of any Fundamental Change,
divestiture, distribution of assets to stockholders (other than ordinary cash
dividends), reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, stock combination or exchange, rights
offering, spin-off or other relevant change, appropriate adjustments shall be
made to (a) the total number and/or class of securities subject to this Option,
and (b) the Exercise Price Per Share set forth in the Grant Notice in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
hereunder.

8. Compliance with Laws and Regulations. Notwithstanding anything herein to the
contrary, no shares of Common Stock shall be issued pursuant to the exercise of
this Option unless such issuance and exercise complies with all relevant
provisions of law and the requirements of any stock exchange or quotation
service upon which the shares of Common Stock are then listed.

9. Board Discretion. This Option has been granted pursuant to a determination
made by the Board and/or one or more committees of the Board (as delegated by
the Board). Notwithstanding anything to the contrary herein, and subject to the
limitations of the Plan, the Board or its delegated committee(s) shall have
plenary authority to: (a) interpret any provision of this Agreement or the
Option; (b) make any determinations necessary or advisable for the
administration of this Agreement or the Option; (c) make adjustments as it deems
appropriate to the aggregate number and type of securities available under this
Agreement to appropriately adjust for, and give effect to, any Fundamental
Change, divestiture, distribution of assets to stockholders (other than ordinary
cash dividends), reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, stock combination or exchange,
rights offering, spin-off or other relevant change; and (d) otherwise modify or
amend any provision hereof, or otherwise with respect to the Option, in any
manner that does not materially and adversely affect any right granted to
Optionee by the express terms hereof, unless required as a matter of law,
subject to the limitations stated in the Plan.



--------------------------------------------------------------------------------

10. Taxes. By accepting this Option pursuant to this Agreement, Grantee
represents that he or she has reviewed with his or her own tax advisors the
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement and that he or she is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. Grantee understands and agrees that he or she (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement.

11. Electronic Delivery. The Company may choose to deliver certain statutory or
regulatory materials relating to the Plan in electronic form, including without
limitation securities law disclosure materials. Without limiting the foregoing,
by accepting this Option, Optionee hereby agrees that the Company may deliver
the Plan prospectus and the Company’s annual report to Optionee in an electronic
format. If at any time Optionee would prefer to receive paper copies of any
document delivered in electronic form, the Company will provide such paper
copies upon written request to the Investor Relations department of the Company.

12. No Right to Continued Service on the Board. Nothing in this Agreement shall
be deemed to create any limitation or restriction on or otherwise affect such
rights as the Company, the stockholders of the Company, or the Board otherwise
would have to remove Optionee from the Board, to exclude Optionee from any slate
of nominees for election to the Board, or to otherwise terminate Optionee’s
service on the Board at any time for any reason.

13. Entire Agreement. This Agreement, including Schedule 1 hereto, and the Plan
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements, understandings and
negotiations between the parties.

14. Governing Law. To the extent federal law does not otherwise control, this
Agreement shall be governed by the laws of Delaware, without giving effect to
principles of conflicts of laws.



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT A

TERMINATION AND CHANGE IN CONTROL PROVISIONS UNDER THE

EXPRESS SCRIPTS HOLDING COMPANY 2016 LONG-TERM INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

FOR NON-EMPLOYEE DIRECTORS

I. Termination of Service of Non-Employee Director

(A) Generally. Except as provided herein, if Optionee’s service as a member of
the Board terminates, then any portion of the Option that has not vested as of
the date of such termination shall terminate as of such date, and the unvested
portion of the Option shall be forfeited to the Company without payment
therefor.

(B) Death. If Optionee’s service as a member of the Board terminates because of
his or her death, then the Option, to the extent it has not expired or been
terminated, shall vest and become exercisable in full, and may be exercised by
the Optionee’s Successor at any time, or from time to time, within one year
after the date of Optionee’s death.

(C) Disability. If Optionee’s service as a member of the Board terminates
because of Disability, then the Option, to the extent it has not expired or been
terminated, shall vest and become exercisable in full, and Optionee or
Optionee’s Successor may exercise such Option at any time, or from time to time,
within one year after the date of Optionee’s Disability.

(D) Retirement. The termination of Optionee’s service as a member of the Board
after attainment of age 65 for any reason other than death or Disability shall
be considered a Retirement, subject to the following:

 

  1. Tenured Retirement. After attainment of age 70, Optionee’s Retirement shall
be deemed to be a “Tenured Retirement”. Upon a Tenured Retirement, the Option,
to the extent it has not expired or been terminated, shall vest and become
exercisable in full, and may be exercised by the Optionee, or Optionee’s
Successor at any time, or from time to time, up to and including the date the
Option expires.

 

  2. Early Retirement. If Optionee has attained the age of 65, but not age 70,
and has at least ten years of service on the Board, then Optionee’s Retirement
shall be deemed to be an “Early Retirement”. Upon an Early Retirement, the
following shall occur:

 

  (a) any portion of the Option which has vested but not yet been exercised as
of the date of the Retirement shall remain vested and fully-exercisable by the
Optionee, or Optionee’s Successor at any time, or from time to time, up to and
until the first to occur of (i) the four-year anniversary of the date of the
Retirement, or (ii) the date the Option expires;

 

  (b) for any portion of the Option which has not vested, expired or otherwise
been terminated as of date of the Retirement, a pro-rata portion thereof
(determined as set forth below) shall remain in effect and vest and become
exercisable in accordance with the original vesting schedule, and following such
vesting shall be fully-exercisable by the Optionee, or Optionee’s Successor at
any time, or from time to time, up to and until the first to occur of (i) the
four-year anniversary of the date of the Retirement, or (ii) the date the Option
expires;



--------------------------------------------------------------------------------

  (c) the pro-rata portion of the Option that continues to vest under the
preceding paragraph shall be a percentage which is equal to (i) the number of
full months served by Optionee past age 65, divided by (ii) 60. The remaining
portion of the Option that is not eligible for continued vesting under the
preceding paragraph shall immediately terminate upon Retirement.

 

  3. Death or Disability While Eligible for Retirement. If Optionee’s service as
a member of the Board terminates because of his or her death or Disability and,
at the time of such termination of service on the Board Optionee would have been
eligible for a Tenured Retirement, the Option shall be treated as if Optionee’s
service had terminated due to Tenured Retirement (rather than due to death or
Disability, as applicable). If Optionee’s service as a member of the Board
terminates because of his or her death or Disability and, at the time of such
termination of service on the Board Optionee would have been eligible for Early
Retirement, Optionee or Optionee’s Successor may elect to have the Option
treated as if Optionee’s service had terminated due to Early Retirement (rather
than due to death or Disability, as applicable). Such election shall be made
through the delivery of an irrevocable notice indicating such desired treatment
to the Company’s General Counsel no less than 60 days after the date of
Optionee’s death or Disability (as applicable).

 

  4. Standard Retirement. Any Retirement that is not either a Tenured Retirement
or an Early Retirement shall be deemed to be a Standard Retirement.

(E) Reasons other than Death, Disability, Tenured Retirement, Early Retirement
or Termination for Cause. If Optionee’s service as a member of the Board
terminates due to a Standard Retirement or for any other reason other than
death, Disability, Tenured Retirement or Early Retirement, then the Option, to
the extent it has not expired or been terminated, shall remain exercisable for
one year after termination of Optionee’s service on the Board, but only to the
extent that such Option was exercisable immediately prior to Optionee’s
termination of service.

(F) Expiration of Term. Any portion of the Option that remains unexercisable
upon termination of service as a member of the Board (after taking into account
the foregoing paragraphs (A)-(E), and except as specifically provided in the
foregoing paragraph (D)(3)) shall terminate immediately upon such termination of
service as a member of the Board. Any portion of the Option that is, or becomes,
exercisable upon termination of service as a member of the Board (or thereafter
pursuant to the foregoing paragraph (D)(3)) which is not exercised within the
applicable period set forth in the foregoing paragraphs (A)-(E) shall terminate
as of the end of the applicable period described in such paragraphs; provided,
however, that the Company may cause, or authorize its third-party to vendor to
cause, any remaining vested portion of the Option to automatically be exercised
on the last date of the applicable period, to the extent it has not previously
been exercised or forfeited. Notwithstanding the foregoing, or any other
provision of the Plan, the Stock Option Agreement, the Grant Notice, or this
Schedule 1, in no event shall the Option be exercisable after expiration of the
Term.

II. Change in Control

(A) Acceleration of Vesting Upon Change in Control After Which No Public Market
for Company or Exchange Stock Exists

(i) Acceleration of Vesting. Upon the occurrence of a Change in Control after
which there will be no generally recognized U.S. public market for the Company’s
Common Stock or any common stock for which the Company’s Common Stock is
exchanged, the Option, to the extent it has not expired or been terminated,
shall, to the extent not yet exercisable, vest and become exercisable in full.

(ii) Company Payment. Upon the occurrence of a Change in Control transaction
after which there will be no generally recognized U.S. public market for the
Company’s Common Stock or any common stock for which the Company’s Common Stock
is exchanged, on the Change in Control



--------------------------------------------------------------------------------

Date the Option shall be automatically cancelled without further action by the
Company or the Optionee, and the Company shall provide payment in connection
with such cancellation at a per share price equal to the excess (if any) of the
Change in Control Price (as defined below) over the exercise price of the
Option. The Change in Control Price shall mean the value, expressed in dollars,
as of the date of receipt of the per share consideration received by the
Company’s stockholders whose stock is acquired in a transaction constituting a
Change in Control. In case such all or part of such consideration shall be in a
form other than cash, the value of such consideration shall be as determined in
good faith by a majority of the Board of Directors based on a written opinion by
a nationally recognized investment banking firm, whose determination shall be
described in a statement furnished to Participants.

(B) Acceleration of Vesting Upon Other Change in Control Transactions. Upon the
occurrence of a Change in Control after which there remains a generally
recognized U.S. public market for the Company’s Common Stock or for any common
stock for which the Company’s Common Stock is exchanged, the Option, to the
extent it has not expired or been terminated, shall vest and become exercisable
in full and shall remain exercisable for the remainder of the Term.

(C) Options Not Assumed. Notwithstanding anything herein to the contrary, the
Board may provide for such other treatment of the Option as the Board may
determine in its sole discretion with respect to the Option if it is not assumed
or is cancelled in connection with a Change in Control.